Citation Nr: 1513647	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-00 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for residuals, right knee injury.

3.  Entitlement to service connection for residuals, right foot injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for degenerative disc disease cervical spine status post cervical fusion.   

6.  Entitlement to an initial compensable disability rating for residuals, status post excision of right pterygium.  


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney at Law
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978; and from February to October 2001 in support of Operation SF0R9 Bosnia-Herzegovenia, with service in Bosnia from March to September, 2001.  He also served in the Army National Guard until 2005.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for status post right pterygium excision residuals and denied, in pertinent part, service connection for right knee and right foot injury residuals; degenerative disc disease of the cervical spine status post fusion; bilateral hearing loss; and tinnitus.  

In a rating decision dated in August 2012 the RO granted service connection for left ear hearing loss effective March 16, 2007.  The benefit sought, namely, service connection, having been granted, that issue is no longer on appeal.

The Board notes that in a letter dated December 8, 2014, the Veteran's representative (Jodee Kayton, Esquire) requested a 90 day extension to submit additional evidence; and in a letter dated December 16, 2014, she stated that the Veteran was withdrawing the issues of service connection for right foot and right knee injury residuals.  

With regard to the letter dated December 8, 2014, Ms. Kayton had no authority to represent the Veteran before VA at that time as her prior power of attorney had been revoked by the Veteran in October 2013 (see 38 C.F.R. § 14.631(f)(1)); and she has not communicated a desire for a 90 day extension since her March 2015 re-appointment as the Veteran's representative.  In any event, more than 90 days has lapsed since the December 8, 2014, letter, therefore, a 90-day extension request from December 8, 2014 has been rendered moot and there is no need to delay this decision any longer.  

As for the letter dated December 16, 2014, Ms. Kayton, again, had no authority to represent the Veteran before VA at that time.  Accordingly, VA cannot act upon the request to withdraw the two referenced issues as there has been no request to withdraw made by an authorized representative or the Veteran.  

The issues of service connection for tinnitus and degenerative disc disease of the cervical spine status post fusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran had normal right ear hearing during active military service and for many years thereafter, and competent medical evidence instructs that his current right ear sensorineural hearing loss is not related to service.

2.  A claimed right knee or right foot disorder is not found.  

3.  The Veteran's service-connected right pterygium, status post excision residuals disability has not been productive of central visual acuity of 20/50 (6/15) or worse at any time during the appeal period; and the Veteran has not had central visual acuity of 20/50 (6/15) or worse in the left eye.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).

2.  A right knee disability was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).

3.  A right foot disability was not incurred, and may not be presumed to have been incurred, during active military service.  §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).

4.  The criteria for an initial compensable rating for service-connected right pterygium, status post excision residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.75, 4.83, 4.83a, 4.84a, Diagnostic Code 6034 (as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted; of the division of responsibilities in obtaining evidence; and to provide assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in June 2007 and December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the requirements to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's service treatment records and VA medical records have been obtained.  In addition, he was afforded a VA audiology examination and a VA eye examination.  The Board has reviewed the examination reports and opinions and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests and reported all findings in detail; and provided rationale in support of their assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Although the Veteran was not accorded a VA examination with regard to his claims for service connection for a right knee and a right foot disorder (per McLendon), the Board finds that none is needed because the first criterion under McLendon is not met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability).

In addition to the documentary evidence, the Veteran was offered the opportunity to testify regarding his claims before a member of the Board, which he initially accepted, but later declined.  See October 10, 2013, correspondence from Veteran's attorney.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Hearing loss for VA compensation purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (providing that the Board must review the entire record, but does not have to discuss each piece of evidence); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

A. Right ear hearing loss

In March 2007 the Veteran filed for service connection for hearing loss.  A VA audiology examination in August 2012 confirms a current diagnosis of right ear sensorineural hearing loss; however, military treatment records contain no mention of any right ear trouble/hearing loss.  Indeed, right ear thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz while in active military service were as follows:

* October 10, 1975 enlistment examination: 5 decibels at all tested frequencies; 
* August 1978 separation examination: 10 decibels at all tested frequencies; 
* February 24, 1983, National Guard enlistment examination: 0 decibels at all tested frequencies; 
* September 16, 1985: 0, 5, 0, 15, and 10; 
* August 16, 1989: 5, 5, 0, 15, and 15;
* June 1992: 10, 0, 5, 15, and 10;
* August 22, 1992: 5, 0, -5, 15, and 10.  

These results are all well within normal limits (and none meet the criteria for a hearing loss disability as defined by VA regulation).  Moreover, the record contains no evidence of complaints related to hearing loss in the Veteran's service treatment records (STRs).  There is also no lay or medical evidence of right ear hearing loss in the year following the Veteran's separation from active military service.  Accordingly, no hearing loss was shown in service and no hearing loss was manifested within a year of discharge of service in order to entitlement the Veteran to service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a).

As for service connection for a disorder diagnosed after service, there is no competent medical evidence that supports this proposition.  In this regard the Board notes that there is no allegation or evidence of hearing loss prior to the Veteran's March 2007 claim for service connection; and no clinical evidence of hearing loss prior to 2012.  See August 2012 VA audiology examination report.  The Board finds this significant lapse in time after the Veteran's military noise exposure with no evidence of treatment or diagnosis of hearing loss to be probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  More importantly, the 2012 VA examiner opined that the Veteran's right ear hearing loss is not related to service because the Veteran's right ear hearing was repeatedly normal when tested during military service and that the Veteran's current right ear hearing loss is more likely the result of civilian noise exposure and presbycusis.  There is no competent evidence of record that contradicts this assertion.  

To the extent that the Veteran suggests that his presently manifesting right ear hearing loss may be related to his exposure to loud noise during service, the Board notes that although a layperson is competent to report symptoms of difficulty hearing, a layperson is not competent to address the complex medical issue of the etiology of a hearing loss disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  

As such, the Board finds the preponderance of the evidence weighs against a finding that right ear hearing loss is related to the Veteran's military service.  

B. Right knee & right foot

As for the pending appeals for service connection for right knee and right foot injury residuals, a military record dated in May 2000 notes "right knee and left foot" after "a hit by a dolly"; however, there is no evidence that this incident occurred while the Veteran was on active duty or active duty for training.  In any event, there is no medical evidence related to the right knee in the claims file; and no evidence, whatsoever, regarding the right foot.  Given the volume of medical records in the claims file and the breadth of complaints to which they pertain, it is reasonable to conclude that the Veteran would have advised the Board of the existence of any medical evidence related to the right knee and right foot if it existed.  Moreover, even assuming, arguendo, that the Veteran did injure his right foot and/or knee during a period of active military service, there is no lay or medical evidence of any current residuals.  See 38 C.F.R. § 3.303(a) (providing for service connection where an injury results in disability).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board accordingly finds that the preponderance of the evidence is against the claims and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309; Gilbert, 1 Vet. App. 49.  

III.  Increased rating, eye

In addition to the foregoing the Veteran seeks an initial compensable rating for his service-connected right eye disability, which has been rated under the provisions of Diagnostic Code 6034 since March 16, 2007; the effective date of service connection.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2008, the eye regulations changed.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations apply only to applications for benefits received by VA on or after December 10, 2008.  Id.  As the Veteran's claim was received before that date, only the old regulations apply.

Under Diagnostic Code 6034 (as in effect prior to December 10, 2008), pterygium is to be rated based on loss of vision, if any.  38 C.F.R. § 4.84a.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Impairment of central visual acuity is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.  In every instance where the Rating Schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a veteran has service-connected anatomical loss of one eye, and vision in the other eye of 20/40, a 40 percent evaluation is warranted for Diagnostic Code 6066.  This is the lowest evaluation provided when there is an anatomical loss of one eye.  

Under 38 C.F.R. 4.75, when there is service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for rating purposes.  Thus, when a veteran has nonservice-connected anatomical loss of one eye, and vision in the other eye better than 20/40 (6/12), a noncompensable evaluation is warranted.  

Facts and Analysis

In 2007 the Veteran filed his claim for service connection, and in August 2008 he was afforded a VA examination of his right eye, which found left and right eye corrected near and far vision of 20/20.  This evidence does not meet the criteria for a compensable rating under the Rating Schedule.  Indeed, according to the examiner, the Veteran had no right eye visual symptoms, and the Veteran reported that he was not under care for his right eye disability.  Moreover, the Veteran has not reported any worsening of his right eye acuity during the appeal period, or discussed his right eye since his 2008 VA examination, so there is no indication that a new examination, per 38 C.F.R. § 3.327(a), is needed.  Accordingly, a higher (compensable) schedular rating for the Veteran's right pterygium disability is not warranted.

As for an extraschedular rating, the threshold factor for consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the assigned rating criteria reasonably describe the symptoms and severity of the Veteran's right pterygium disability picture (which in this case is "no right eye visual symptoms").  They also provide for a higher rating based on worse symptomatology; which is not shown in this case.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned rating criteria are adequate.  Moreover, the Veteran reports that he is gainfully employed, so referral for an extraschedular rating to ascertain the collective impact of the Veteran's service-connected disabilities (which consists of noncompensably rated left ear hearing loss and right eye pterygium disabilities) on his earning capacity (per Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)); or consideration of a total disability rating for compensation based on individual unemployability (TDIU) in conjunction with this claim for an increased rating, per Rice v. Shinseki, 22 Vet. App. 447 (2009), is not warranted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a right knee disorder is denied.

Service connection for a right foot disorder is denied.

An initial compensable rating for residuals, status post excision of right pterygium, is denied.


REMAND

With regard to the claim for service connection for tinnitus, on VA audiology examination in July 2012 a diagnosis of tinnitus was returned, which the examiner said was not related to the Veteran's military noise exposure.  However, since that time the Veteran has been service-connected for left ear hearing loss.  Remand for an opinion as to whether the Veteran's tinnitus is related to his service-connected left ear sensorineural hearing loss is warranted.  VCAA notice that apprises the Veteran of how to establish service connection on a secondary basis should be sent.

As for the claim for service connection for cervical spine degenerative disc disease, in May 2008 the claims file was sent for review and an opinion as to whether the Veteran's cervical spine disorder was related to service.  Unfortunately, the examiner stated that she was unable to "resolve this issue without resorting to mere speculation" because there was "no objective evidence of any c/o neck condition between vet's 1988 injury[sic] and his earliest c/o neck pain 1/2005."  Since that time, however, the Veteran has presented eyewitness lay evidence that the Veteran has complained of neck pain since the 1988 documented blow to the Veteran's head.  Additionally, a private physician, who reports that he has been treating the Veteran since 2003 and has also reviewed the Veteran's military records, avers that the 1988 injury to the Veteran's head might have led to or exacerbated the Veteran's cervical spine degenerative disc disease.  See September 2013 letter from private physician.  Unfortunately, he did not provide a rationale for this opinion. Nor did he acknowledge the evidence of a supervening workplace injury circa 2003.  See December 2004 neurology record.  The evidence is, therefore inadequate for a decision in this matter.  It is, however, sufficient to prompt further development of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  Remand for a VA examination is warranted.  On remand VA treatment records dated after December 2008 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate his claim for service connection for tinnitus on a secondary basis.  

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records dated after December 2008.  Any pertinent private medical records identified by the Veteran during the course of the remand should also be obtained, following the receipt of authorization from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the approximate timeframe when his neck and tinnitus problems began.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After completion of steps 1 through 3, send the claims file for an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to (caused by, or aggravated by) his service-connected left ear sensorineural hearing loss.

5.  After completion of steps 1 through 3, schedule the Veteran for a VA examination with regard to his claim for service connection for a cervical spine disorder.  The claims file must be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to opine as to whether it is at least as likely as not that any current cervical spine disorder began during, or is related to, any incident of active military service.  

In formulating the requested opinion  the examiner must acknowledge and discuss the September 1975 incident, during active duty service, of "pain on the cervical vertebrae"; the 1988 in-line-of-duty blow to the Veteran's head when a vehicle hatch fell on the back of his head; the Veteran's (and his witnesses) assertion of neck pain since the 1988 in-line-of-duty blow to the Veteran's head; and the private neurology record of neck pain since 2002, to include the reference to a 2003 work injury.

6.  Then re-adjudicate the claims.  If either benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


